Citation Nr: 0634756	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for prostatitis.  

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for alcohol dependence.  

4. Entitlement to a rating higher than 50 percent for panic 
disorder.  

5. Entitlement to a rating higher than 10 percent for 
tinnitus.

6. Entitlement to a compensable rating for bilateral external 
otitis. 

7. Entitlement to a compensable rating for scars in the right 
lower quadrant and the left pelvic rim, and an appendectomy 
scar.  

8. Entitlement to a compensable rating for residuals of right 
fourth and fifth metacarpal fractures.    
9. Entitlement to a compensable rating for irritable bowel 
syndrome.

10. Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1992 to April 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 2006, the veteran notified the Board that he was 
representing himself in this matter. 

With the exception of the claim for increase for tinnitus, 
the claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear; factors warranting an extraschedular 
rating are not shown.  

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 19 Vet. App. 63 (2005) 
rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).




REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1998, the RO granted service connection for 
tinnitus and assigned a 10 percent rating under Diagnostic 
Code (DC) 6260.  The current claim was received in November 
2002.  The veteran seeks a rating higher than 10 percent for 
tinnitus. 

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of a separate, 10 percent rating 
for tinnitus in each ear.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a rating higher than 10 percent was sought.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, a rating higher than 10 percent must be denied 
under both the old and current versions of DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a rating higher than 10 percent for tinnitus.  
As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated. 




ORDER

A rating higher than 10 percent for tinnitus is denied.  


REMAND

The VCAA, cited above, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

After the issuance of the last supplemental statement of the 
case in July 2004, the Court held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Court also held that in a new and material evidence 
claim, the VCAA notice must include the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In accordance with Dingess and Kent, on the issue of whether 
new and material evidence has been presented to reopen the 
claim of service connection for prostatitis and the issues of 
service connection for hypertension and alcohol dependence 
additional notice is required.  



On the claim for increase for panic disorder, since the 
veteran's last VA examination in February 2003, the Board 
determines that a reexamination is required to verify the 
current severity of the disability. 38 C.F.R. § 3.327(a). 

On the claim for increase for bilateral external otitis, on 
VA examination in February 2003, the examiner recommended 
referral to an ear specialist. 

On the claims for increase for scars in the right lower 
quadrant and the left pelvic rim, an appendectomy scar, 
residuals of right fourth and fifth metacarpal fractures, and 
irritable bowel syndrome, the medical evidence is not 
adequate for rating purposes and further evidentiary 
development is required. 

The Board is deferring appellate review of the claim for a 
total rating until the claims for increase are finally 
adjudicated. 

To ensure due process of law and under the duty to assist, 
the claims are REMANDED for the following action: 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), 
including notice of secondary service 
connection, and Kent v. Nicholson, 
20 Vet.App. 1 (2006) (In a new and 
material evidence claim, the notice must 
include notice of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish the 
underlying claim for the benefit sought.).  
In the notice, identify the basis for the 
prior denial of the claim in February 
1998. 

2. Obtain any VA or non-VA records 
identified by the veteran as pertinent to 
the claims, and ask the veteran to submit 
or identify the medical evidence, 
supporting his disability retirement for 
the Social Security Administration in 
2003. 

3. Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of disability, attributable 
to the service-connected panic disorder.  
The claims must be made available to the 
examiner for review.  The examiner is 
asked to separate the effects of the 
symptomatology for the service-connected 
panic disorder from the diagnosis of 
bipolar affective disorder on psychiatric 
evaluation by non-VA psychiatrist in 
December 2003, the diagnosis of 
schizoaffective disorder by a VA 
psychiatric multidisciplinary team in 
March 2004, and the diagnoses of bipolar 
disorder and personality disorder in 
December 2004 during hospitalization to 
the Florida State Hospital.

4. Schedule the veteran for a VA ear 
examination to determine the current level 
of impairment due to otitis.  The claims 
must be made available to the examiner for 
review. 

5. Schedule the veteran for appropriate VA 
examinations to evaluate scars in the 
right lower quadrant and the left pelvic 
rim, an appendectomy scar, residuals of 
right fourth and fifth metacarpal 
fractures, and irritable bowel syndrome. 
The claims must be made available to the 
examiners for review.

6. After the above development, adjudicate 
the claims. If any claim is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


